           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   JONESBORO DIVISION

RODNEY TRAMMELL                                              PLAINTIFF

v.                       No. 3:18-cv-16-DPM

DUSTIN ESTES, Deputy, Greene
County Sheriff's Department                               DEFENDANT

                                ORDER

     Motion to compel, NQ 17, granted. Trammell must respond to
Estes' s discovery requests - or notify Estes' s lawyer if he believes any
of the requests are improper under the Rules - by 8 March 2019. If he
doesn't, then Estes may move to dismiss Trammell' s remaining claims
without prejudice for failure to prosecute. LOCAL RULE 5.5(c)(2).
     So Ordered.

                                                  ,
                                  D .P. Marshall Jr.
                                  United States District Judge
